Citation Nr: 1632656	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a back disorder. 

3. Entitlement to service connection for a right foot disorder.

4. Entitlement to service connection for a left foot disorder.

5. Entitlement to service connection for a right knee disorder, to include as secondary to the claimed right and left foot disorders. 

6. Entitlement to service connection for a right leg disorder, to include as secondary to the claimed right and left foot disorders. 

7. Entitlement to service connection for a left knee disorder, to include as secondary to the claimed right and left foot disorders. 

8. Entitlement to service connection for a left leg disorder, to include as secondary to the claimed right and left foot disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 10, 1977 to July 16, 1977.  He was also enlisted in the Georgia Army National Guard with periodic training duties. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in August 2014 for further development. 

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board sincerely regrets the delay, but another remand is necessary for further development of the record in order to satisfy all due process requirements, including the Board's prior remand directives and VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  

As noted in the Board's August 2014 remand, the Veteran testified that he received treatment at the Detroit VA Medical Center (VAMC) since around 1983 or 1984.  VA treatment records from this facility dating from March 2001 through 2015 are in the claims file, but not before 2001.  Accordingly, the Board instructed the AOJ to request records from this facility from January 1983 to March 2011.  The claims file shows that record requests were submitted by the AOJ to this facility for the time period from January 1983 through December 1995, and that the Detroit VAMC sent a response in August 2015 stating that it did not have any records for this time period.  

However, no request was made for the time period from January 1996 through March 2001.  It is unclear why the AOJ did not request records through March 2001, as instructed by the Board.  The VA treatment records in the file do not reflect that the Veteran first established care with the Detroit VAMC in March 2001.  The earliest treatment record, dated in late March 2001, states that the Veteran had received treatment from a private medical doctor ("pmd") in the past, but does not clarify whether this was only with respect to the chest pain he complained of at the time, or whether he had received private treatment for all medical conditions up to that point, with no prior care by VA. 

Consequently, in order to ensure substantial compliance with the Board's prior remand directives, and the fulfillment of VA's duty to assist, a request must be submitted to the Detroit VAMC for treatment records dating from January 1996 through March 2001.  See 38 C.F.R. § 3.159(c) (2016); Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1. Submit a request to the Detroit VAMC for all treatment records, including any archived records, from January 1996 through March 2001.  If the records are not available or do not exist, a negative response must be documented for the claims file. 

2. Then, after completing any other development that may be indicated based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on all matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

